EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C SECTION 1350) In connection with the Quarterly Report of China Tel Group, Inc., a Nevada corporation (the “Company”), on Form 10-Q for the fiscal quarter ended June 30, 2008, as filed with the United States Securities and Exchange Commission (the “Report”), I, George Alvarez, Chief Executive Officer of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C Section 1350), that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ George Alvarez George Alvarez Chief Executive Officer August 15, 2008 [A signed original of this written statement required by Section 906 has been provided to China Tel Group, Inc. and will be retained by China Tel Group, Inc. and furnished to the United States Securities and Exchange Commission or its staff upon request.]
